198 Ga. App. 823 (1991)
403 S.E.2d 229
GRAGG
v.
DIEBOLD, INC.
A90A1670.
Court of Appeals of Georgia.
Decided February 21, 1991.
Rehearing Denied March 5, 1991.
Didio & Broome, Stefano A. Didio, Robert W. Broome, for appellant.
Chambers, Mabry, McClelland & Brooks, Cynthia J. Becker, for appellee.
McMURRAY, Presiding Judge.
Defendant Diebold, Inc., supplied a security system for a Citizens & Southern National Bank facility ("bank") where plaintiff Gragg was employed. Plaintiff was injured when she walked in on an armed robbery in the main lobby of the bank. The entrance through which plaintiff entered the main lobby was the only one which did not have a warning light which would have alerted plaintiff that a security problem existed.
Plaintiff filed this product liability action predicated on theories of strict liability and negligence, alleging that because the security system provided by defendant did not include a warning light located in the vicinity of the entrance through which plaintiff entered the lobby it was defective, reflecting negligence in the design and installation of the system. Plaintiff appeals from the grant of summary judgment in favor of defendant. Held:
*824 We affirm. Bypassing several contentions made by defendant in the superior court in support of its motion for summary judgment, we predicate our decision upon Weatherby v. Honda Motor Co., 195 Ga. App. 169 (393 SE2d 64).
The security system is not alleged to be defective in the operational sense but in that it did not contain the additional safety feature of a warning light in the vicinity of the entrance used by plaintiff. The absence of such an additional warning light was readily discernible upon an objective view of the security system, thus it was readily apparent that the security system could provide no warnings to persons traversing that entrance to the bank's lobby. Under the "open and obvious rule," a plaintiff is barred from recovery on theories of negligence or strict liability for injuries resulting from such obvious or patent perils. Weatherby v. Honda Motor Co., 195 Ga. App. 169, 173, supra.
Judgment affirmed. Sognier, C. J., and Carley, J., concur.